   Case 3:20-cv-00387-MHT-CSC Document 10 Filed 11/02/20 Page 1 of 2




  IN THE DISTRICT COURT OF THE UNITED STATES FOR THE

        MIDDLE DISTRICT OF ALABAMA, EASTERN DIVISION


EARNEST J. FILES, JR.,                    )
                                          )
        Plaintiff,                        )
                                          )           CIVIL ACTION NO.
        v.                                )             3:20cv387-MHT
                                          )                  (WO)
JEREMY DUERR, Tallapoosa                  )
County District Attorney,                 )
et al.,                                   )
                                          )
        Defendants.                       )

                                       OPINION

    Pursuant to 42 U.S.C. § 1983, plaintiff, a state

prisoner,              filed     this     lawsuit        challenging         the

constitutionality of his arrests on April 13, 2010, and

December          1,    2011,    his    imprisonment         on   the   charges

related to these arrests, the arrest warrants issued by

deputy clerks of the Tallapoosa County Circuit Court as

to such charges, and the actions of his attorneys, the

prosecutors,            and    state    court    judges      during      various

criminal proceedings.                  This lawsuit is now before the

court        on    the    recommendation         of    the     United    States

Magistrate         Judge       that    plaintiff’s      case      be   summarily
   Case 3:20-cv-00387-MHT-CSC Document 10 Filed 11/02/20 Page 2 of 2




dismissed.           There     are    no     objections       to       the

recommendation, although plaintiff did file an amended

complaint    after    the     recommendation    was    issued.         The

magistrate    judge     allowed      the   amended     complaint       but

determined     that     the      amendment      did     not    require

alteration of the recommendation.            After an independent

and de novo review of the record, including the amended

complaint,    the     court    concludes     that     the   magistrate

judge’s recommendation should be adopted and the case

should be dismissed.

    An appropriate judgment will be entered.

    DONE, this the 2nd day of November, 2020.

                                    /s/ Myron H. Thompson
                                 UNITED STATES DISTRICT JUDGE
